17-10441-aih   Doc 52   FILED 12/20/18   ENTERED 12/20/18 17:03:52   Page 1 of 12
17-10441-aih   Doc 52   FILED 12/20/18   ENTERED 12/20/18 17:03:52   Page 2 of 12
17-10441-aih   Doc 52   FILED 12/20/18   ENTERED 12/20/18 17:03:52   Page 3 of 12
17-10441-aih   Doc 52   FILED 12/20/18   ENTERED 12/20/18 17:03:52   Page 4 of 12
17-10441-aih   Doc 52   FILED 12/20/18   ENTERED 12/20/18 17:03:52   Page 5 of 12
17-10441-aih   Doc 52   FILED 12/20/18   ENTERED 12/20/18 17:03:52   Page 6 of 12
17-10441-aih   Doc 52   FILED 12/20/18   ENTERED 12/20/18 17:03:52   Page 7 of 12
17-10441-aih   Doc 52   FILED 12/20/18   ENTERED 12/20/18 17:03:52   Page 8 of 12
17-10441-aih   Doc 52   FILED 12/20/18   ENTERED 12/20/18 17:03:52   Page 9 of 12
17-10441-aih   Doc 52   FILED 12/20/18   ENTERED 12/20/18 17:03:52   Page 10 of 12
17-10441-aih   Doc 52   FILED 12/20/18   ENTERED 12/20/18 17:03:52   Page 11 of 12
17-10441-aih   Doc 52   FILED 12/20/18   ENTERED 12/20/18 17:03:52   Page 12 of 12
